DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  In addition, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 17/253,138, filed on December 17, 2020.

Oath/Declaration
Oath/Declaration as filed on December 17, 2020 is noted by the Examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:  
The claims recite limitation “the same” in third line of the claim, but it is unclear at least because the claim uses term “the same” for a first time without previously reciting the term in the claim.  Therefore Examiner suggests the limitations “the same” should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In particular, claim 3 recites limitation “the first light emitting surface” in fourth line of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claims given that the claims use term “the first light emitting surface” for a first time without previously reciting the term in the claim or in a claim from which it depends, which even further creates lack of clarity in regard to exactly what first light emitting surface is being referred to.  In addition, claim 3 recites limitation “a first light emitting surface” in fifth line of the claim, but the limitation is indefinite at least because it is unclear whether the limitation is referring to same first light emitting surface recited in the fourth line of the claim, or a different first light emitting surface.  Therefore Examiner suggests the limitations should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.  Accordingly, any claims dependent on claim 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
claim 5 recites limitation “the first light-emitting surface” in second line of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claims given that the claims use term “the first light-emitting surface” for a first time without previously reciting the term in the claim or in a claim from which it depends, which even further creates lack of clarity in regard to exactly what first light-emitting surface is being referred to.  Therefore Examiner suggests the limitations should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.  Accordingly, any claims dependent on claim 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
In particular, claim 7 recites limitation “the first light-emitting surface” in second line of the claim, but the limitation is unclear at least because there is insufficient antecedent basis for the above limitation in the claims given that the claims use term “the first light-emitting surface” for a first time without previously reciting the term in the claim or in a claim from which it depends, which even further creates lack of clarity in regard to exactly what first light-emitting surface is being referred to.  Therefore, Examiner suggests the limitations should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, and 8-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jones et al., U.S. Patent Application Publication 2017/0220844 A1 (hereinafter Jones).
Regarding claim 1, Jones teaches a flexible display screen panel with fingerprint identification, the flexible display screen panel (FIG. 7, paragraph[0056] of Jones teaches FIG. 7 is a schematic diagram of an example optical fingerprint sensor illustrating details of a display stack 710 and possible configurations of aperture layer(s) 701a, 701b with a collimating filter layer 702; the display stack 410 may correspond, for example, to a semi-transparent emissive display, and includes a TFT substrate 712, TFT/OLED elements 713, a display encapsulation 711, and an optional light-blocking film with apertures forming an aperture layer 701a; and it will be appreciated that the light-blocking film forming the aperture layer 701a may be used to block light from passing through the aperture layer 701a except where the apertures of the aperture layer 701a are provided (e.g., aperture layer 701a blocks light from passing through spaces between features in the TFT/OLED elements of the display stack 710 as depicted on the right side of FIG. 7), and See also at least paragraphs[0039] and [0093] of Jones (i.e., Jones teaches an optical fingerprint sensor of a flexible display with a screen)) comprising: 
a polyimide (PI) substrate, wherein a first light-transmitting region is arranged on the PI substrate (721, 722 FIG. 7, paragraph[0065] of Jones teaches the light-blocking structures in FIGS. 4, 5 and 7 may be formed such that the walls defining the respective collimating areas are vertical (as depicted, for example, in FIG. 5) or slanted (or “tapered”) (as depicted, for example, in FIGS. 4 and 7); in practice, it may sometimes be advantageous to utilize light-blocking structures having slanted or tapered sidewalls for ease of manufacture and to allow for more tolerance with respect to alignment; the light blocking structures may be formed of etched silicon or a variety of other suitable materials, including plastics such as polycarbonate, PET, polymide, carbon black, inorganic insulating or metallic materials, or SU-8; the collimating areas 722 may be filled with air or a transparent material; and also, the light blocking structures 721 may be made of one layer, such as silicon with high aspect ratio holes drilled through, or several stacked layers with openings aligned with each other to collectively form a higher aspect ratio light collimating area 722), and See also at least paragraphs[0056]-[0064] (i.e., Jones teaches a layer of light blocking structures interposed with collimating areas for transmitting non-stray light to light sensing elements)); 
a buffer layer arranged on the PI substrate (720 FIG. 7, paragraph[0057] of Jones teaches the display stack 710 of the device depicted in FIG. 7 further includes a cover lens 741, above which an input surface 740 provides a sensing region for a biometric input; the cover lens 741 is attached to a polarizer film 743 via clear adhesive 742, and the polarizer film 743 is attached to the display encapsulation 711 via additional clear adhesive 742; an optical fingerprint sensor package is further provided below the display stack 710, which includes collimating filter layer 702 and light sensing elements 731; the collimating filter layer 702 further includes a plurality of light-blocking structures 721, with collimating areas 722 formed between light-blocking structures 721, and a transparent layer 720 (or gap); in an exemplary implementation, the spaces between the light-blocking structures 721, which may be etched silicon collimating structures, may be filed with the same material that is used for the transparent layer 720 to provide for relatively simple manufacturing; and in an alternative exemplary implementation, the transparent layer 720 and the collimating areas 722 may instead be left as being filled with air (or be filled with a transparent material with a low index of refraction), providing improved stray light rejection properties for the aperture and collimator system (i.e., Jones teaches a transparent layer on the layer of light blocking structures)); 
a functional layer arranged on the buffer layer (710 FIG. 7 paragraph[0057] of Jones teaches the display stack 710 of the device depicted in FIG. 7 further includes a cover lens 741, above which an input surface 740 provides a sensing region for a biometric input; the cover lens 741 is attached to a polarizer film 743 via clear adhesive 742, and the polarizer film 743 is attached to the display encapsulation 711 via additional clear adhesive 742; an optical fingerprint sensor package is further provided below the display stack 710, which includes collimating filter layer 702 and light sensing elements 731; the collimating filter layer 702 further includes a plurality of light-blocking structures 721, with collimating areas 722 formed between light-blocking structures 721, and a transparent layer 720 (or gap); in an exemplary implementation, the spaces between the light-blocking structures 721, which may be etched silicon collimating structures, may be filed with the same material that is used for the transparent layer 720 to provide for relatively simple manufacturing; and in an alternative exemplary implementation, the transparent layer 720 and the collimating areas 722 may instead be left as being filled with air (or be filled with a transparent material with a low index of refraction), providing improved stray light rejection properties for the aperture and collimator system, and See also at least paragraphs[0039], [0056], [0058]-[0059], and [0064] of Jones (i.e., Jones teaches a display stack on the transparent layer having display elements that emit light (e.g., light-emitting diodes))); 
a touch layer arranged on the function layer; and an optical fingerprint identification module arranged under the first light-transmitting region (741 FIG. 7 paragraph[0057] of Jones teaches the display stack 710 of the device depicted in FIG. 7 further includes a cover lens 741, above which an input surface 740 provides a sensing region for a biometric input; the cover lens 741 is attached to a polarizer film 743 via clear adhesive 742, and the polarizer film 743 is attached to the display encapsulation 711 via additional clear adhesive 742; an optical fingerprint sensor package is further provided below the display stack 710, which includes collimating filter layer 702 and light sensing elements 731; the collimating filter layer 702 further includes a plurality of light-blocking structures 721, with collimating areas 722 formed between light-blocking structures 721, and a transparent layer 720 (or gap); in an exemplary implementation, the spaces between the light-blocking structures 721, which may be etched silicon collimating structures, may be filed with the same material that is used for the transparent layer 720 to provide for relatively simple manufacturing; and in an alternative exemplary implementation, the transparent layer 720 and the collimating areas 722 may instead be left as being filled with air (or be filled with a transparent material with a low index of refraction), providing improved stray light rejection properties for the aperture and collimator system, and See also at least paragraph[0064] (i.e., Jones teaches a cover lens as an input surface, and light sensing elements, disposed below the collimating areas, for sensing biometric input)).  
Regarding claim 2, Jones teaches the flexible display screen panel with fingerprint identification according to claim 1, wherein the function layer comprises: a thin film transistor (712, 713, 711 FIG. 7 paragraph[0056] of Jones teaches FIG. 7 is a schematic diagram of an example optical fingerprint sensor illustrating details of a display stack 710 and possible configurations of aperture layer(s) 701a, 701b with a collimating filter layer 702; the display stack 410 may correspond, for example, to a semi-transparent emissive display, and includes a TFT substrate 712, TFT/OLED elements 713, a display encapsulation 711, and an optional light-blocking film with apertures forming an aperture layer 701a; and it will be appreciated that the light-blocking film forming the aperture layer 701a may be used to block light from passing through the aperture layer 701a except where the apertures of the aperture layer 701a are provided (e.g., aperture layer 701a blocks light from passing through spaces between features in the TFT/OLED elements of the display stack 710 as depicted on the right side of FIG. 7), and See also at least paragraphs[0057]-[0059] (i.e., Jones teaches a TFT substrate disposed on the layer of light blocking structures, TFT/OLED elements disposed on the TFT substrate, and a display encapsulation disposed on the TFT/OLED elements)).
Regarding claim 3, Jones teaches the flexible display screen panel with fingerprint identification according to claim 1, wherein the first light-transmitting region comprises: a first light-incident surface that is an interface between the first light-transmitting region and the buffer layer, wherein the first light emitting surface is a first light emitting surface; and a first light emitting surface that is an interface between the first light-transmitting region and the optical fingerprint identification module (FIG. 7, paragraph[0065] of Jones teaches the light-blocking structures in FIGS. 4, 5 and 7 may be formed such that the walls defining the respective collimating areas are vertical (as depicted, for example, in FIG. 5) or slanted (or “tapered”) (as depicted, for example, in FIGS. 4 and 7); in practice, it may sometimes be advantageous to utilize light-blocking structures having slanted or tapered sidewalls for ease of manufacture and to allow for more tolerance with respect to alignment; the light blocking structures may be formed of etched silicon or a variety of other suitable materials, including plastics such as polycarbonate, PET, polymide, carbon black, inorganic insulating or metallic materials, or SU-8; the collimating areas 722 may be filled with air or a transparent material; and also, the light blocking structures 721 may be made of one layer, such as silicon with high aspect ratio holes drilled through, or several stacked layers with openings aligned with each other to collectively form a higher aspect ratio light collimating area 722), and See also at least paragraphs[0056]-[0064] (i.e., Jones teaches, in light of FIG. 7, a top surface of the collimating areas, the top surface being interposed between the collimating areas and the transparent layer, for transmitting non-stray light to light sensing elements, and a bottom surface of the collimating areas being interposed between the collimating areas and light sensing elements)).
Regarding claim 8, Jones teaches the flexible display screen panel with fingerprint identification according to claim 1, wherein the first light-transmitting region is composed of a transparent material; and wherein the transparent material is selected from a group consisting of transparent adhesive, polyethylene glycol terephthalate, and a film-state transparent polyimide (FIG. 7, paragraph[0065] of Jones teaches the light-blocking structures in FIGS. 4, 5 and 7 may be formed such that the walls defining the respective collimating areas are vertical (as depicted, for example, in FIG. 5) or slanted (or “tapered”) (as depicted, for example, in FIGS. 4 and 7); in practice, it may sometimes be advantageous to utilize light-blocking structures having slanted or tapered sidewalls for ease of manufacture and to allow for more tolerance with respect to alignment; the light blocking structures may be formed of etched silicon or a variety of other suitable materials, including plastics such as polycarbonate, PET, polymide, carbon black, inorganic insulating or metallic materials, or SU-8; the collimating areas 722 may be filled with air or a transparent material; and also, the light blocking structures 721 may be made of one layer, such as silicon with high aspect ratio holes drilled through, or several stacked layers with openings aligned with each other to collectively form a higher aspect ratio light collimating area 722), and See also at least paragraphs[0056]-[0064] (i.e., Jones teaches, in light of FIG. 7, a top surface of the collimating areas, the top surface being interposed between the collimating areas and the transparent layer, for transmitting non-stray light to light sensing elements, and a bottom surface of the collimating areas being interposed between the collimating areas and light sensing elements wherein the collimating areas are formed by the light blocking structures made from a suitable transparent material such as SU-8, PET, or polyimide)).
Regarding claim 9, Jones teaches the flexible display screen panel with fingerprint identification according to claim 1, wherein the PI substrate further comprises a second light-transmitting area (722 FIG. 7, paragraph[0065] of Jones teaches the light-blocking structures in FIGS. 4, 5 and 7 may be formed such that the walls defining the respective collimating areas are vertical (as depicted, for example, in FIG. 5) or slanted (or “tapered”) (as depicted, for example, in FIGS. 4 and 7); in practice, it may sometimes be advantageous to utilize light-blocking structures having slanted or tapered sidewalls for ease of manufacture and to allow for more tolerance with respect to alignment; the light blocking structures may be formed of etched silicon or a variety of other suitable materials, including plastics such as polycarbonate, PET, polymide, carbon black, inorganic insulating or metallic materials, or SU-8; the collimating areas 722 may be filled with air or a transparent material; and also, the light blocking structures 721 may be made of one layer, such as silicon with high aspect ratio holes drilled through, or several stacked layers with openings aligned with each other to collectively form a higher aspect ratio light collimating area 722), and See also at least paragraphs[0056]-[0064] (i.e., Jones teaches a layer of light blocking structures interposed with collimating areas for transmitting non-stray light to light sensing elements)).
Regarding claim 10, Jones teaches the flexible display screen panel with fingerprint identification according to claim 9, wherein structures of the second light-transmitting region and the first light-transmitting region are the same (FIG. 7, paragraph[0065] of Jones teaches the light-blocking structures in FIGS. 4, 5 and 7 may be formed such that the walls defining the respective collimating areas are vertical (as depicted, for example, in FIG. 5) or slanted (or “tapered”) (as depicted, for example, in FIGS. 4 and 7); in practice, it may sometimes be advantageous to utilize light-blocking structures having slanted or tapered sidewalls for ease of manufacture and to allow for more tolerance with respect to alignment; the light blocking structures may be formed of etched silicon or a variety of other suitable materials, including plastics such as polycarbonate, PET, polymide, carbon black, inorganic insulating or metallic materials, or SU-8; the collimating areas 722 may be filled with air or a transparent material; and also, the light blocking structures 721 may be made of one layer, such as silicon with high aspect ratio holes drilled through, or several stacked layers with openings aligned with each other to collectively form a higher aspect ratio light collimating area 722), and See also at least paragraphs[0056]-[0064] (i.e., Jones teaches a layer of light blocking structures interposed with similar collimating areas for transmitting non-stray light to light sensing elements)).

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of Lee et al., U.S. Patent Application Publication 2017/0286743 A1 (hereinafter Lee I).
Regarding claim 4, Jones teaches the flexible display screen panel with fingerprint identification according to claim 3, but does not expressly teach wherein the first light-incident surface is a downward-concave arc-shaped surface.
However, Lee I teaches wherein the first light-incident surface is a downward-concave arc-shaped surface (FIG. 4 and 5C, paragraph[0052] of Lee I teaches in one embodiment, each diverging optical element 252 includes a concave lens element (e.g., microlens) that operates such that light incident on the diverging optical element 252 within a limited acceptance angle passes through the aperture 262 and towards the light sensing element(s) 230 and light incident on the diverging optical element 252 outside of the limited acceptance angle diverges away from the aperture 262; in one embodiment, each diverging optical element 252 includes a lens (e.g., microlens) element formed of a material having a index of refraction, n2, different than a index of refraction, n1, of a material from which the light incident on the diverging optical element enters the lens element; for example, in FIG. 4, a microlens element may have a concave profile as shown where n1<n2; due to Snell's Law, the change in the index of refraction experienced by an incident light beam causes the light beam to refract if not normal to the interface between the two materials; for example, as shown in FIG. 4, for the microlens with a concave profile, a light beam or ray 238 that is incident normal to the interface between the first material (having an index of refraction n1) and a second material (having an index of refraction n2) will pass through un-refracted; similarly, a light beam or ray 240 that incident at a near normal angle will be refracted slightly; light beams or rays 242 incident at larger angles will experience a greater refraction, depending on the incident angle; the shape of the microlens interface (e.g., concave profile as shown in FIG. 4 or convex profile as shown in FIG. 5C) can be optimized in combination with the width of the aperture 262 to control the limited acceptance angle within which incident light passes through the aperture 262 and towards the light sensing element(s) 230, and outside of which light incident on the diverging optical element 252 diverges away from the aperture 262; the first material (n1) and the second material (n2) may include optically transparent glass or polymer materials; in one embodiment, the first material includes air (n1=1); and in one embodiment, the first material (n1) of the FIG. 4 embodiment may be the material forming the light guiding element 206 or the cover layer 210 (FIG. 3), and See also at least paragraphs[0051] and [0053] (i.e., Lee I teaches diverging optical elements 252 having a surface with a concave profile or a convex profile).
Jones and Lee I are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming the sensing device to suitably sense light reflected from a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Jones based on Lee I wherein the first light-incident surface is a downward-concave arc-shaped surface.  One reason for the modification as taught by Lee I is to form suitable optical biometric sensor elements that utilize diverging optical elements for sensing a biometric object (ABSTRACT and paragraphs[0001] and [0011] of Lee I).
Regarding claim 5, Jones teaches the flexible display screen panel with fingerprint identification according to claim 3, but does not expressly teach wherein the first light-emitting surface is an upward-convex arc-shaped surface.
However, Lee I teaches wherein the first light-emitting surface is an upward-convex arc-shaped surface (FIG. 4 and 5C, paragraph[0052] of Lee I teaches in one embodiment, each diverging optical element 252 includes a concave lens element (e.g., microlens) that operates such that light incident on the diverging optical element 252 within a limited acceptance angle passes through the aperture 262 and towards the light sensing element(s) 230 and light incident on the diverging optical element 252 outside of the limited acceptance angle diverges away from the aperture 262; in one embodiment, each diverging optical element 252 includes a lens (e.g., microlens) element formed of a material having a index of refraction, n2, different than a index of refraction, n1, of a material from which the light incident on the diverging optical element enters the lens element; for example, in FIG. 4, a microlens element may have a concave profile as shown where n1<n2; due to Snell's Law, the change in the index of refraction experienced by an incident light beam causes the light beam to refract if not normal to the interface between the two materials; for example, as shown in FIG. 4, for the microlens with a concave profile, a light beam or ray 238 that is incident normal to the interface between the first material (having an index of refraction n1) and a second material (having an index of refraction n2) will pass through un-refracted; similarly, a light beam or ray 240 that incident at a near normal angle will be refracted slightly; light beams or rays 242 incident at larger angles will experience a greater refraction, depending on the incident angle; the shape of the microlens interface (e.g., concave profile as shown in FIG. 4 or convex profile as shown in FIG. 5C) can be optimized in combination with the width of the aperture 262 to control the limited acceptance angle within which incident light passes through the aperture 262 and towards the light sensing element(s) 230, and outside of which light incident on the diverging optical element 252 diverges away from the aperture 262; the first material (n1) and the second material (n2) may include optically transparent glass or polymer materials; in one embodiment, the first material includes air (n1=1); and in one embodiment, the first material (n1) of the FIG. 4 embodiment may be the material forming the light guiding element 206 or the cover layer 210 (FIG. 3), and See also at least paragraphs[0051] and [0053] (i.e., Lee I teaches diverging optical elements 252 having a surface with a concave profile or a convex profile).
Regarding claim 6, Jones and Lee I teach the flexible display screen panel with fingerprint identification according to claim 4, wherein the first light incident surface is formed by etching the buffer layer, and an etching mode is chemical etching (FIG. 1-6, paragraph[0061] of Lee I teaches it is also generally desirable to minimize the distance between the collimator filter layer 220 and the image sensor array 202 to allow the light reaching the light sensing elements of the image sensor array 202 to be as concentrated as possible; in addition, if this sensor array 202 to collimator filter layer 204 distance is too large, stray light from adjacent holes may reach a particular light sensing element, contributing to image blurring; with three elements together—a diverging optical element 252, an aperture 262 and a collimator filter hole structure 220, the total height of the stack advantageously does not have to be increased; when compared to use of a collimator filter hole structure 220 only, a high aspect ratio is advantageously not required if all three elements are combined; for example, the aspect ratio required for a collimator filter hole structure device is greater than about 5:1 (hole depth: hole diameter) to eliminate blurring, which might require deep reactive ion etching (DRIE) through a rather thick Si layer; combined with the diverging optical element, the aspect ratio requirement can be loosened, and simpler and more cost-effective manufacturing options may be considered; for example, an aspect ratio of a length of each collimator filter hole structure to a diameter or a width of each corresponding aperture is about 3:1 to about 30:1 or greater; additionally, frontside illumination devices become a better option for manufacturing when a diverging optical element is included than without; this is equally favorable for in-display fingerprint image sensors because of the overall thickness reduction; and in one embodiment, a light absorbing material is provided (e.g., coated on) to cover the sidewalls of the collimator filter hole structures (i.e., Lee I teaches a collimator filter hole structure formed by deep reactive ion etching)).  
Regarding claim 7, Jones and Lee I teach the flexible display screen panel with fingerprint identification according to claim 5, wherein the first light-emitting surface is formed by etching the PI substrate, and an etching mode is laser etching (FIG. 1-6, paragraph[0056] of Lee I teaches a collimator filter hole structure 220 may include a physical hole or void in the material layer which may be formed using any suitable technique, such as laser drilling, etching and the like; a collimator filter hole structure may also include a solid transparent glass or polymer material (e.g. pillar) with openings for receiving light on the top and bottom; for example, in the embodiment shown in FIG. 6, each collimator filter hole structure 220 includes an optically clear material, and the light entry end of the optically clear material in the collimator filter hole structure forms the corresponding diverging optical element 252, e.g., the concave profile as shown in FIG. 6; in one embodiment, solid collimator filter hole structures may be made using a double-sided alignment technique to create top and bottom openings that are aligned, but without physically hollow holes through the material (e.g., glass or polymer) body; one of the advantages of this method it that it makes lamination simpler since there are no physically hollow apertures; and with a solid (e.g., glass or polymer) collimator filter layer, the cover glass, light guide film, and filter can be laminated, e.g., with readily available lamination equipment, e.g., with polyimide or PET film (i.e., Lee I teaches a physical hole or void, in the material of the collimator filter hole structure, formed by laser drilling, and etching)).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621